Appeal Reinstated; Order filed January 13, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00947-CV
                                   ____________

                     MARIANN BACHARACH, Appellant

                                         V.

                              JOHN DOE, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1050977

                                     ORDER

      On January 8, 2015, this court abated this appeal for determination of
appellant’s affidavit of indigence filed December 16, 2014. On the same day, this
court received a clerk’s record containing the county clerk’s contest to appellant’s
affidavit and the trial court’s order sustaining the contest, signed January 6, 2015.
The appeal is reinstated.

      The Rules of Appellate Procedure permit appellant to challenge this ruling if
she files a motion within 10 days after the order sustaining the contest is signed.
See Tex. R. App. P. 20.1(j)(2).

         According to the partial clerk’s record, the trial court signed an order
denying appellant’s motion to dismiss pursuant to chapter 27 of the Texas Civil
Practice and Remedies Code on October 20, 2014. Appellant’s notice of appeal
was due November 10, 2015, but was not filed until November 21, 2015, a date
within 15 days of the due date for the notice of appeal. A motion for extension of
time is necessarily implied when the perfecting instrument is filed within 15 days
of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant
did not file a motion to extend time to file the notice of appeal. While an extension
may be implied, appellant is still obligated to come forward with a reasonable
explanation to support the late filing. See Miller v. Greenpark Surgery Center
Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no
pet.).

         Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before January 27, 2015. See Tex. R. App. P.
26.3;12.5(b). If appellant does not comply with this order, we will dismiss the
appeal. See Tex. R. App. P. 42.3.



                                       PER CURIAM